Citation Nr: 0919325	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-05 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1954 to October 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which denied service connection for 
bilateral hearing loss.

In May 2009, the Board granted the Veteran's motion to 
advance this appeal on its docket due to his advanced age.  
See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 
20.900(c) (2008).

Referred issue

In a May 2009 statement, the Veteran's representative raised 
the issue of entitlement to service connection for tinnitus.  
That issue has not yet been addressed by the RO, and is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed bilateral hearing loss and his military 
service, to include noise exposure therein.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  In the interest of clarity, the 
Board will first discuss certain preliminary matters.  The 
Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  


In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a pre-adjudication 
letter from the RO dated in August 2005, including a request 
for evidence of a relationship between his "current 
disability and an injury, disease, or event in military 
service."   

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers." 

The August 2005 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the August 2005 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a March 2007 letter which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

There is no timing problem as to VCAA or Dingess notice.  

The Federal Circuit Court and Veterans Claims Court have held 
that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the additional notice was provided to the Veteran, the 
claim was readjudicated in a November 2007 SSOC.  There was 
no prejudicial error.

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's VA outpatient medical records and provided him with 
a VA examination.  

The Board notes that the Veteran's service treatment records 
have not been associated with the claims folder, and the 
National Personnel Records Center (NPRC) indicated that these 
records were destroyed in a fire at the facility in 1973. The 
Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), wherein the United States Court of Appeals for the 
Federal Circuit elaborated on the VA's responsibility to 
obtain a veteran's service records.  The Board finds, 
however, that in light of evidence that the records were 
destroyed in a fire there is no reasonable possibility that 
the missing records may be located or recovered, and thus no 
useful purpose would be served in remanding this matter for 
more development.  In this connection, the Board observes 
that where records are unavailable "VA has no duty to seek 
to obtain that which does not exist." See Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  See also Hayre, supra [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile]. So it is in this case.

In any event, as will be discussed in the Board's analysis 
below, the Veteran's exposure to acoustic trauma during 
service has been conceded by VA, establishing in-service 
incurrence of injury.  The Veteran does not appear to 
contend, and his medical history does not suggest, that 
bilateral hearing loss existed during service.  The outcome 
of the Veteran's service connection claim therefore hinges on 
the matter of whether his claimed disability is related to 
in-service acoustic trauma.  His service treatment records 
would not answer that question.

The Board is also aware of the Court's decision in Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007) which held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  While 
not argued by the Veteran's representative, the Board notes 
that the September 2007 VA examination report documents the 
Veteran's complaints of "reduced speech clarity and the need 
for repetition during conversation."  In any event, since 
the Board is denying service connection for bilateral hearing 
loss, any failure on the part of VA examiners to fully 
discuss the functional effects caused by the Veteran's 
disability would amount to harmless error as an 
extraschedular rating cannot be applied and 38 C.F.R. 
§ 3.321(b) is moot. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131  (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim. There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), a current disability, a 
VA examination conducted in September 2007 reveals that the 
Veteran has bilateral hearing loss as defined in 38 C.F.R. 
§ 3.385 (2008).  Hickson element (1) has therefore been 
satisfied. 

With respect to Hickson element (2), in service disease or 
injury, the Board will separately address disease and injury.

Concerning disease, as noted above, the Veteran's service 
treatment records have been destroyed in a fire.  He has not, 
however, submitted any evidence of an in-service ear disease 
and does not contend that he ever suffered a disease of the 
ears or hearing loss either in service or for decades 
thereafter.  Indeed, as discussed in greater detail below, 
the Veteran provides a 20 year history of hearing loss, which 
is over 30 years post-service.

Concerning injury, the Veteran has asserted that he suffered 
acoustic trauma during service.  Specifically, the Veteran 
stated that his "military service consisted of firing quad 
50 caliber anti-aircraft machine guns [without the aid of 
hearing protection] and serving in an armored unit around 
tanks and other noisy equipment."  During the September 2007 
VA examination the Veteran indicated that he served as a tank 
driver.  Based on the Veteran's MOS, the Board finds, for the 
purposes of this decision only, that Hickson element (2) has 
been met.  38 U.S.C.A. § 1154(a) (West 2002).

With respect to crucial element (3), the Veteran has 
submitted the opinion of K.S.L., a hearing healthcare 
practitioner in support of his claim.  In her opinion, K.S.L. 
indicated that the hearing loss the Veteran suffers from 
today is consistent with the type of noise exposure he 
incurred during military service.  She concluded that the 
Veteran's hearing loss is at least as likely as not related 
to his military service. 

Evidence against the Veteran's claim includes the September 
2007 VA examination report.  In his report, the VA examiner 
noted that there are no medical records documenting hearing 
loss for more than four decades after service and that the 
Veteran has indicated that his bilateral hearing loss had its 
onset approximately 31 years after military service.  The 
examiner stated that there is "no scientific basis for 
delayed onset noise-induced hearing loss."  Based on the 
lack of chronicity, the Veteran's post-service noise exposure 
and his non service-connected disabilities that could result 
in bilateral hearing loss, the examiner opined that "it is 
not at least as likely as not [that] the claimed conditions 
are due to noise exposure in service."

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  For reasons stated immediately below, 
the Board finds the medical opinion of the September 2007 VA 
examiner to be more probative than the June 2007 opinion of 
K.S.L.

The June 2007 opinion of K.S.L., in its entirety, states: 

The Veteran has related to me the history of his 
noise exposure in the service.  The hearing loss 
the Veteran suffers from today is consistent with 
the type of noise exposure the Veteran incurred 
during military service, in my opinion, the 
Veterans [sic] hearing loss is at least as likely 
as not related to his military service. 

A copy of the Veteran's audiogram was enclosed. 

In contrast, the September 2007 VA examiner noted that the 
first evidence of bilateral hearing loss was a May 2004 VA 
outpatient treatment note.  This treatment report documented 
that the Veteran provided an onset of hearing loss within the 
previous 5 years, or approximately 43 years after separating 
from military service.  During the examination, the Veteran 
provided an onset of bilateral hearing loss approximately 20 
years ago, 31 years after military service.  The examiner 
specifically stated:

The 2005 Institute of Medicine Landmark Study on 
Military Noise Exposure found that there was no 
scientific basis for delayed onset noise-induced 
hearing loss, i.e. hearing normal at discharge and 
causally attributable to military noise exposure 
20-30 years later.  Most scientific evidence 
indicates that previously noise-exposed ears are 
not more sensitive to future noise exposure and 
that hearing loss due to noise does not progress 
(in excess of what would be expected from the 
addition of age-related threshold shifts) once the 
exposure to noise is discontinued. 

The VA examiner further noted that the Veteran's post-service 
noise exposure as a truck driver and thyroid dysfunction with 
radiation/chemotherapy treatment could all be associated with 
causing bilateral hearing loss.  He indicated that any 
relationship between the Veteran's hearing loss and service 
would be purely speculative.

The September 2007 VA examiner's opinion is to the effect 
that any acoustic trauma in service would have manifested 
shortly thereafter as bilateral hearing loss and that such 
was not the case here.  This appears to be congruent with the 
evidence of record.  As noted by the VA examiner, there is no 
medical evidence of bilateral hearing loss for nearly half a 
century after the Veteran separated from military service. 

In contrast K.S.L. indicated that the Veteran's hearing loss 
is consistent with the type of noise exposure the Veteran 
incurred during military service.  K.S.L did not provide any 
reasons or basis for this conclusion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) [the failure of the 
health care provider to provide a basis for his/her opinion 
goes to the weight or credibility of the evidence]; see also 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."]  Furthermore, K.S.L. did 
not discuss the effect the Veteran's post-service noise 
exposure or his thyroid dysfunction and treatment played on 
his bilateral hearing loss; nor did she explain the lack of 
any reported hearing problems for 43 years after service.  
Indeed, the Board notes that it may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999).  

In short, the Board places greater probative value on the 
opinion of the September 2007 VA examiner, who provided 
detailed reasons for his findings, than it does on the 
opinion in favor of the Veteran's claim.

To the extent that the Veteran and his representative contend 
that a medical relationship exists between his bilateral 
hearing loss and his military service, any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, Hickson 
element (3) has not been met, and the Veteran's bilateral 
hearing loss claim fails on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


